Case 5:19-cv-00383-TES-CHW Document 60-2 Filed 09/08/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT — |
MIDDLE DISTRICT OF GEORGIA | 7
MACON DIVISION Lb

 

DAVID 4AVALA, Civil Action..No.;

5-19-CV-383-TES-CHW

 

Plaintiff,
V.

COMMISSIONER TIMOTHY C,

)
)
)
)
)
)
)
WARD, et al., }
)

Defendants.

 

 

s Motion to Dismiss dated Juby q, 2020, and pursuant to
the Order of the Hon. Charles H. Weigle dated Juby g, 2020,
Plaintiff sets forth as follows:

PLAINTIFF’ S BRIEF IN OPPOSITION TO MOTION TO DISMISS

Plaintiff was an inmate at Georgia Diagnostic and
Classification Prison/Special Management Unit (“SMU”) located in
Jackson, Georgia from October 5, 2018 until September 23, 2019.

PROCEDURAL HISTORY

A Complaint seeking injunctive relief, monetary damages, a
jury trial, costs, ana “any additional,relief this Court deems
just, proper, & equitable” dated July 17, 2019 concerning several
incidents which occurred during that time, was filed on September
23, 2019. (R.1)

After a preliminary screening as required by the Prison

Litigation Reform Act of 1995(“PLRA”), 42 U.S.C. § 1997 e(c) (2),

1

 

 
Case 5:19-cv-00383-TES-CHW Document 60-2 Filed 09/08/20 Page 2 of 8

and pursuant to 28 U.S. Code § 1915(e), by Recommendation of
April 2, 2020, and Order of April 22, 2020, this Court found the
following claims may proceed: (1) excessive force claims against
Defendants Polite and Evans; (2) due process claims regarding the
restrictions on Plaintiff's confinement against Defendants
Taylor, Polite, Sumpter, Toole, Myrick, Goody, Ford, and Ward;
(3) conditions-of-confinement claims against Defendants

Davis, Ball, Goody, Ford, Sumpter, Harper, Polite, Nopen, Toole,
Taylor, Ward, Myrick, and Cannon; (4) retaliation claims against
Defendants Davis, Ford, Cannon, Polite, Sumpter, Nopen, Harper,
and Goody; and (5) medical treatment claims against Defendants
Goody, Ford, Cannon, Polite, Toole, Taylor, Ward, Ball, Sumpter,
Myrick, Gore, and Elaine.

STANDARD FOR A MOTION TO DISMISS FOR FAILURE
TO EXHAUST ADMINISTRATIVE REMEDIES
UNDER THE PRISON LITIGATION REFORM ACT

The court of appeals set forth the current procedure when
considering a motion to dismiss for a prisoner’s failure to
exhaust their administrative remedies, pursuant to the PLRA.

Exhaustion under PLRA is a matter in abatement and properly
included in a motion to dismiss, as here, where the general rules
for i2(b) motions apply. Bryant v. Rich, 530 F.3d 1368,
1374-1375.

Accordingly, during the initial comparison of Defendant's

motion to dismiss and plaintiff's response, the court takes all

hte
Case 5:19-cv-00383-TES-CHW Document 60-2 Filed 09/08/20 Page 3 of 8

of plaintiff’s factual allegations as true. Dismissal is
appropriate at this stage if the facts as stated by the prisoner
show a failure to exhaust. Turner v. Burnside, 541 F.3d 1077,
1082.

Should the matter survive this initial test, the court next
makes specific findings of fact in relation to exhaustion, Id. at
1082, which may be found within or beyend the pleadings. Wyatt v.
Terhune, 315 F.3d 1108, 1129 (9th Cir, 2005).

It is essential to note however, ag failure to exhaust is to.
be treated as an affirmative defense under the PLRA, the burden
of proof is on Defendant to show plaintiff has indeed failed to
exhaust all administrative remedies available to him and “inmates
are not required to specially plead or demonstrate exhaustion in
their complaints." Jones v. Bock, 549 U.S. 199, 216, 127.

While a judge may resolve factual disputes when they are not
an adjudication of the entire matter, ordinarily, the court shall
not resolve any disputed facts on such a motion that go to a

matter’s merits. Id.; Tilus v. Kelly, 510 Fed. Appx. 864, 865.

PLAINTIFF’S APPEALS OF DENIAL OF HIS GRIEVANCES, GENERALLY

 

At present the bulk of Plaintiff’s documents and proofs as
to his claims are unavailable as they have not yet be reunited

with Plaintiff, remaining at his former institution.

 
Case 5:19-cv-00383-TES-CHW Document 6Q-2 Filed 09/08/20 Page 4 of 8

As discovery was ordered to be stopped, Piaintiff can only

await the time it is permitted to resume so he can continue his

efforts to retrieve the papers which are the sotuat ang Bee
basis for his Complaint. “

Accordingly, it is impossible at this time to present the
ample evidence to this Court in support of the facts set forth in
the Complaint and disputed by Defendants in their Motion to
Dismiss.

PLAINTIFF’ § EXHAUSTION OF ADMINISTRATIVE REMEDIES, GENERALLY

Inclusive of those specific Grievances which demand
additional detail below, those Grievances submitted which have
been appealed'are reflected by the related exhibits filed with
the Complaint, and Plaintiff has timely exhausted all his
available administrative remedies.

“A remedy has to be available before it must be exhausted,
and to be ‘available’ a remedy must be ‘capable of use for the
_ accomplishment of [its] purpose.’” Turner v. Burnside, 541 F.3d
1077, 1084; citing Goebert v. Lee County, 510 F.3d 1312, 1322-23
(lith Cir. 2007) (internal quotation marks and citation omitted).

As Plaintiff never received injunctive relief requested in
several filed Grievances in a timely manner, and now must contend

with denial of facts in the face of evidence, were the remedies

truly available to Plaintiff?

 

1 plaintiff submitted appeals regarding Grievances Nos. 281515, 2826890,
283697, 285957, 285962, 288104, and 290298 at issue herein.

4

 
Case 5:19-cv-00383-TES-CHW Document 60-2 Filed 09/08/20 Page 5 of 8

SPECIFIC GRIEVANCES
A. Grievance No. 281515 ,

This Grievance seems to have been the subject of error as to
its resolution, as explained in (ii) below:

(i) As reflected in R.37-7, p.1, this Grievance was
forwarded to the GDC Criminal Investigations Division for review.
Said document as well states “The decision to forward your
grievance to the Criminal Investigations Division and to close
your grievance is not appealable.” Accordingly, Plaintiff
exhausted available remedies regarding this Grievance.

(ii) At p.14 of R.37-1, (referring to R.37-2, q22,

“However, inmates can and do fabricate’ false grievance receipts
and grievance appeal receipts;” 925, “fGoody] did not receive a
grievance appeal ... 281515, nor did [Goody] complete the
receipt ... Exhibit A-4. Had Zavala given me a grievance appeal

February 1, 2019, I could not have forwarded it... because
Grievance Number 281515 closed out on January 23, 2019.) it is
stated “In sum, Zavala’s completely unreasonable claim that Mr.
Goody gave him a grievance appeal receipt for an unappealable
grievance calls into question the veracity of his other
allegations that Mr. Goody failed to process to other
grievances.” .

This statement overlooks the other, simpler, explanation for
the existence of a receipt (Plaintiff’s Ex. A-4(R.1-3); and

Defendant’s Exhibit “F” (R.37-8, p.3) for Plaintiff's appeal of

this Grievance:
Case 5:19-cv-00383-TES-CHW Document 60-2 Filed 09/08/20 Page 6 of 8

An examination of R.37-7,pp.1,2 and R.37-8,p.2 indicates
that, presumably due to a typing error, there appears to be an
additional Grievance (No12815145), and the two copies of the
referral of that Grievance document are different, Plaintiff’s
being marked “copy” on the line for his signature, and
Defendant’s being marked “received January 24, 2019," resulting
in some level of confusion as to disposition.

In addition, document R.37-7,p.3, “Codes for Rejected
Grievance” with “GR #281515" printed on the top was received,
leading Plaintiff to believe that Grievance No.281515 had been
rejected, leading to the appeal for which Mr. Goody signed the
receipt for.

Had Plaintiff wished to concoct false claims concerning his
various attempts at appealing this and.other grievances, it
stands to reason he would not begin with this, Grievance No.
281515, by submitting both the referral to GDC Criminal
Investigations Division (which I believed was for
No. 2815145) Form, along with the receipt for the appeal of
Grievance Number 281515 signed by Mr. Goody, in the very same
exhibit, or at all.

B. Grievance No. 290298

This Grievance concerns Plaintiff having been deprived of
his contact lenses for almost nine months despite suffering from
keratoconus. Although Mr. Goody swears he “would have signed the
grievance appeal form and immediately forwarded it to the Central

Appeals office for processing” as this Grievance was not referred

6
Case 5:19-cv-00383-TES-CHW Document 60-2 Filed 09/08/20 Page 7 of 8

to the Facility ADA Coordinator pursuant to SOP 227.02 (h) (as set
forth in R.37-4,p.13), despite it cleatly being such a claim.
This failure calls into question Mr. Goody’s general adherence to
Standard Operating Procedure as his Affidavit claims he strictly
follows.

CONCLUSION

Defendants have failed to meet their burden of proof to show
Plaintiff has indeed failed to exhaust all administrative
remedies available to him.

As it is suggested inmates such as Plaintiff often fabricate
Grievance and Grievance Appeal receipts, (for what usual reason
that happens often seems hard to imagine, as need for such an
action would rarely arise when an inmate could simply comply with
procedure in filing or appealing a Grievance and receiving a
genuine receipt}, it is suggested herein that the Grievance
recording system be within the exclusive care and control of
parties usually having been aileged to have committed the action
that are the subject of a Grievance, is an advanced example of
the fox guarding the henhouse.

Accordingly any alleged evidence presented by Defendants
must be construed with that fact in mind along with a look-out
for self-serving documents, or self-servings disappearance of
documents in support of Plaintiff's adversarial claims.

Had Plaintiff’s evidence been in hand, there would be no

doubt as to his exhaustion of his remedies.
Case 5:19-cv-00383-TES-CHW Document 60-2 Filed 09/08/20 Page 8 of 8

WHEREFORE, Plaintiff respectfully requests Defendants Motion

‘
to Dismiss be denied in its enirety. |

f

Dated: AUG 26, 2020 = % d Tne

DAVID ZAVALA |
Plaintiff, pro se

   

 

 
